                Case 2:18-cv-01543-RAJ Document 48 Filed 12/07/18 Page 1 of 5



 1                                                                      The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
10
     BOMBARDIER, INC.,                     )
11                                         )                  NO. 2:18-cv-1543-RAJ
                 Plaintiff,                )
12                                         )
          v.                               )                  AEROTEC DEFENDANTS’
13                                                            POSITION BRIEF RE:
                                           )
     MITSUBISHI AIRCRAFT CORPORATION, )                       SCHEDULING ISSUES
14   MITSUBISHI AIRCRAFT CORPORATION
     AMERICA, INC.; AEROSPACE TESTING      )
15   ENGINEERING & CERTIFICATION, INC.; )
     MICHEL KORWIN-SZYMANOWSKI;            )
16   LAURUS BASSON; MARC-ANTOINE           )
     DELARCHE; CINDY DORNÉVAL; KEITH )
17   AYRE; and JOHN AND/OR JANE DOES 1-88, )
                                           )
18               Defendants.               )
                                           )
19
             On November 28, 2018, the Plaintiff and those defendants who have been served filed a
20
     Stipulated Motion for a Scheduling Conference (Dkt. #44). Pursuant to the Court’s November 30,
21
     2018, Minute Order denying the motion (Dkt. #45), Defendants Aerospace Testing Engineering &
22
     Certification, Inc. (“AeroTEC”), Laurus Basson (“Basson”), Cindy Dornéval (“Dornéval”), and
23
     Michel Korwin-Szymanowski (collectively, the “AeroTEC Defendants”) respectfully submit this
24
     brief to set forth their position on the following issues.
25
             1. Scheduling of Multiple Motions for Preliminary Injunctions
26
             Plaintiff’s Motion for Preliminary Injunction (Dkt. #4) is directed to five of the eight named
27
                                                                                   KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
                                                                                   Seattle, Washington 98104
     AEROTEC DEFENDANTS’ BRIEF - 1                                                        Main: (206) 223 1313
     #1213759 v1 / 45898-028                                                               Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 48 Filed 12/07/18 Page 2 of 5



 1   Defendants: two corporate Defendants (AeroTEC and Mitsubishi Aircraft Corporation America,
 2   Inc.), and three individual defendants (Basson, Dornéval, and Marc Antoine Delarche). In the
 3   motion, Plaintiff explains that the other Defendants have not yet been served, but once they are, it
 4   “fully intends to seek on the same substantive grounds the same injunctive relief” against those
 5   unserved Defendants. Dkt. # 4 at p. 1, n. 1. Plaintiff has since acknowledged that Mr. Delarche
 6   has also not been served, so presumably Plaintiff intends to seek an injunction against him at a
 7   later date as well.
 8           The AeroTEC Defendants believe that multiple, serial preliminary injunction motions
 9   would be an unwarranted waste of resources, and Plaintiff has identified no urgent need for
10   injunctive restraints. Because the contemplated future motions are based on the “same substantive
11   grounds” as the pending motion, all Defendants should have an opportunity to litigate the merits
12   in one proceeding, avoiding the possibility of inconsistent rulings in piecemeal injunction
13   proceedings. Mr. Delarche was once employed by AeroTEC and his alleged actions are imputed
14   to AeroTEC, but he now works for Mitsubishi Aircraft Corporation in Japan. AeroTEC’s defense
15   of the allegations will be prejudiced if Mr. Delarche and the other defendants Plaintiff seek to
16   restrain are not involved. A single preliminary injunction motion should be addressed only after
17   all defendants subject to the proposed order are before the Court.
18           2. Access to Unserved Documents and Interim Confidentiality Agreement
19           This issue has been resolved, and pursuant to an interim confidentiality agreement that the
20   parties executed on December 6, 2018, the documents filed herein under seal as attachments to the
21   Burns and Tidd declarations were served yesterday.
22           3. Briefing Schedule for the Motion for Preliminary Injunction
23           This issue has also been resolved, at least for the time being. If the Court permits the
24   pending preliminary injunction motion to proceed without the unserved defendants, Plaintiff has
25   re-noted that motion for January 4, 2019, and the parties have agreed to a briefing schedule with
26   oppositions due by December 26, 2018.
27
                                                                                  KARR TUTTLE CAMPBELL
                                                                                 701 Fifth Avenue, Suite 3300
                                                                                  Seattle, Washington 98104
     AEROTEC DEFENDANTS’ BRIEF - 2                                                       Main: (206) 223 1313
     #1213759 v1 / 45898-028                                                              Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 48 Filed 12/07/18 Page 3 of 5



 1           4. Trade Secret Identification
 2           Plaintiff’s Preliminary Injunction Motion and Complaint identify some allegedly
 3   confidential documents by file name, but also vaguely refer to “additional documents, and any
 4   information or data contained therein[.]” See Plaintiff’s proposed order at Dkt. 4-1. Moreover, in
 5   paragraph 3 of the proposed order, Plaintiff broadly seeks to enjoin the use of “any information
 6   derived from” any of these identified and additional documents. The Plaintiff should be required
 7   to specifically identify all documents that they contend contain confidential information or trade
 8   secrets, as well as the specific confidential contained in those documents, with particularity.
 9           In addition, some of the documents listed in Plaintiff’s proposed preliminary injunction
10   order have not even been filed. Specifically, these documents are listed in the proposed order at
11   paragraph 1, subparagraphs j, k, l, and m. See Dkt. No. 4-1. It is the AeroTEC Defendants’
12   understanding that Plaintiff is planning to narrow the scope of its proposed order to remove
13   references to these documents, but to date nothing has been filed to confirm that.
14           5. Preliminary Injunction Evidentiary Hearing
15           The AeroTEC Defendants request an evidentiary hearing with live witness testimony,
16   which is needed for the Court to adjudicate Plaintiff’s Preliminary Injunction Motion on a fully-
17   informed basis.       Plaintiff accuses Basson and Dornéval (and Delarche) of stealing highly
18   confidential and valuable trade secret documents to take to AeroTEC for the purpose of using and
19   disclosing the information to others for the benefit of AeroTEC and MITAC.1
20           The AeroTEC Defendants dispute these claims. If called to testify, Basson and Dornéval
21   would explain that they sent Bombardier documents to their personal email accounts in order to
22   work on them at home for Bombardier. They would further testify this was a common practice at
23   Bombardier and was not discouraged.               Their testimony will show that they did not email
24   themselves for any improper purpose, and that they have never used or disclosed the documents
25   or information contained therein to anyone, including anyone at AeroTEC or MITAC. They will
26
               1
                 In its motion, Plaintiff sought to enjoin Basson and Dornéval from working on the certification of the
27   Mitsubishi Regional Jet (MRJ), but at about 3:00 pm the day this brief was filed Plaintiff’s counsel informed the
     parties they were withdrawing this requested relief.
                                                                                            KARR TUTTLE CAMPBELL
                                                                                            701 Fifth Avenue, Suite 3300
                                                                                             Seattle, Washington 98104
     AEROTEC DEFENDANTS’ BRIEF - 3                                                                  Main: (206) 223 1313
     #1213759 v1 / 45898-028                                                                         Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 48 Filed 12/07/18 Page 4 of 5



 1   also explain why at least some the information in the sealed documents is not confidential and in
 2   any event of no value to AeroTEC or MITAC, or the work they do. The merits of Plaintiff’s claims
 3   will require credibility determinations. Other witnesses could also testify to critical issues such as
 4   the irrelevance of the Bombardier information to MITAC and AeroTEC’s aircraft certification
 5   efforts, and public availability to some or all of the information contained in the sealed documents.
 6   The AeroTEC Defendants submit that an evidentiary hearing will be crucial for the Court to make
 7   a fully informed ruling.
 8           The secrecy of the information contained in the sealed documents and its applicability, if
 9   any, to the Defendants’ aircraft design and certification efforts, involve highly technical issues.
10   Testimony from the individuals as to why they emailed documents to themselves, and what they
11   did with those documents, will be key to determining the likely merits of Plaintiff’s very serious
12   allegations and the propriety of the relief sought. The AeroTEC Defendants believe an evidentiary
13   hearing is warranted as a matter of fundamental fairness.
14           Dated this 7th day of December, 2018.
15                                                  KARR TUTTLE CAMPBELL
16                                                  Attorneys for Defendants AeroTEC, Basson,
                                                    Dornéval and Korwin-Szymanowski
17
                                                    /s/ Richard J. Omata
18                                                  /s/ Mark A. Bailey
                                                    Richard J. Omata, WSBA #7032
19                                                  Mark A. Bailey, WSBA #26337
20                                                  701 Fifth Avenue, Suite 3300
                                                    Seattle, WA 98104
21                                                  Phone: 206-223-1313
                                                    Fax: 206-682-7100
22                                                  Email: romata@karrtuttle.com
                                                            mbailey@karrtuttle.com
23

24

25

26

27
                                                                                   KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
                                                                                   Seattle, Washington 98104
     AEROTEC DEFENDANTS’ BRIEF - 4                                                        Main: (206) 223 1313
     #1213759 v1 / 45898-028                                                               Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 48 Filed 12/07/18 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2           I, Sandy Watkins, affirm and state that I am employed by Karr Tuttle Campbell in King
 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.
 4   My business address is: 701 Fifth Avenue, Suite 3300, Seattle, WA 98104. On this day, I
 5   electronically filed the foregoing AeroTEC Defendants’ Brief with the Clerk of the Court and
 6   caused it to be served upon the below counsel of record using the CM/DKT. system.
 7
     Brian F. McMahon, WSBA #45739                         Jerry A. Riedinger, WSBA #25828
 8   John D. Denkenberger, WSBA #25907                     Mack H. Shultz, Jr., WSBA #27190
     Christensen O'Connor Johnson & Kindness               James Sanders, WSBA #24565
 9   1201 Third Avenue, Suite 3600                         Mary Z. Gaston, WSBA #27258
     Seattle, WA 98101-3029                                Shylah R. Alfonso, WSBA #33138
10   Phone: 206-682-8100                                   Perkins Coie LLP
     Fax: 206-224-0779                                     1201 3rd Avenue, Suite 4900
11
     Email: brian.mcmahon@cojk.com                         Seattle, WA 98101-3099
12           denkenj@cojk.com                              Phone: 206-359-8000
     Attorneys for Plaintiff                               Fax: 206-359-9000
13                                                         Email: jriedinger@perkinscoie.com
                                                                   mshultz@perkinscoie.com
14                                                                 jsanders@perkinscoie.com
                                                                   mgaston@perkinscoie.com
15
                                                                  salfonso@perkinscoie.com
16                                                         Attorneys for Mitsubishi Aircraft
                                                           Corporation America, Inc.
17

18           I declare under penalty of perjury under the laws of the United States that the foregoing is

19   true and correct, to the best of my knowledge.

20           Dated this 7th day of December, 2018, at Seattle, Washington.

21                                                 /s/ Sandy Watkins
                                                   Sandy Watkins
22                                                 Legal Assistant
23

24

25

26

27
                                                                                  KARR TUTTLE CAMPBELL
                                                                                 701 Fifth Avenue, Suite 3300
                                                                                  Seattle, Washington 98104
     AEROTEC DEFENDANTS’ BRIEF - 5                                                       Main: (206) 223 1313
     #1213759 v1 / 45898-028                                                              Fax: (206) 682 7100
